Citation Nr: 0204583	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back condition. 

2.  Entitlement to a rating in excess of 30 percent for gastritis 
with functional bowel syndrome.

(The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to a total disability rating 
for compensation based on individual unemployability due to 
service-connected disabilities (TDIU) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to September 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which, in pertinent part, denied 
entitlement to a TDIU and to service connection for a psychiatric 
disorder (characterized as nerves/depression), continued a 10 
percent disability rating for gastritis with functional bowel 
syndrome, and assigned a 40 percent disability rating for a low 
back condition, effective from October 14, 1997.  In an October 
1999 rating decision, the RO assigned a 30 percent rating for 
gastritis with functional bowel syndrome, effective from October 
14, 1997.  Inasmuch as this rating is not the maximum benefit 
under the rating schedule and the veteran has indicated that he 
feels that he is totally disabled, this claim remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In October 2001, the veteran testified at a videoconference 
hearing at the RO before the undersigned Board Member.  At the 
time of that hearing and later, the veteran submitted additional 
lay statements and medical records, along with a waiver of his 
right to have the RO consider the evidence as was required by the 
applicable regulation at the time.   See 38 C.F.R. § 20.1304(c) 
(2001); see also 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002).  
Accordingly, the Board can continue with appellate review.

The issue of entitlement to service connection for a psychiatric 
disorder is the subject of additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
After completion of the development, the Board will give notice 
of the development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  Following notice of development and review of any 
response to that notice, the Board will prepare a separate 
decision.  

Finally, the issue of service connection for a psychiatric 
disorder is so closely tied together with the issue of 
entitlement to a TDIU, the Board finds that they are 
"inextricably intertwined" so that a final decision on the TDIU 
issue cannot be rendered until a decision on the service 
connection issue has been rendered.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  The Board therefore defers action on 
the issue of entitlement to TDIU at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained by the RO.

2.  The veteran's low back disorder is manifested by decreased 
range of motion and severe lumbosacral strain characterized by 
muscular spasm and hypertrophy of the paravertebral musculature, 
marked limitation of forward bending in standing position with 
pain on forward flexion at 50 degrees, and lateral flexion 
limited bilaterally to 20 degrees.

3.  The veteran's gastrointestinal disorder is manifested by 
severe diarrhea with more or less constant abdominal pain and is 
not manifested by chronic gastritis with severe hemorrhages or 
large ulcerated or eroded areas.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a low 
back condition have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.14, 4.71a, 
Diagnostic Codes 5292, 5295 (2001); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for a rating in excess of 30 percent rating for 
gastritis with functional bowel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.113, 4.114, Diagnostic Code 7319 (2001); 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that all relevant facts related 
to the increased rating claims have been properly developed, to 
the extent possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 
5126).  Regulations implementing the VCAA have been enacted.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records, which might be relevant to the 
veteran's increased rating claims.  In this connection, the Board 
finds that the service and VA medical records and X-ray reports 
and the April 1998, March 1999 and June 2000 VA examination 
reports, which evaluated the status of the veteran's 
disabilities, are adequate for rating purposes and a remand is 
not warranted.  Accordingly, no further assistance to the veteran 
in acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2001).  The Board also finds that 
the requirements regarding notice to the veteran pursuant to the 
VCAA have been satisfied by the October 1999 statement of the 
case (SOC) and the July 2001 statement of the case (SSOC) the RO 
provided to the veteran and his representative, which gave notice 
of the information, medical evidence, or lay evidence necessary 
to substantiate the veteran's increased rating claims.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of entitlement to higher ratings 
as the RO specifically notified him of the rating criteria for 
back and digestive system disabilities in the SOC and SSOC.  
Further, all of the relevant evidence has been considered.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran contends that the ratings assigned for his 
disabilities should be increased to reflect more accurately the 
severity of his symptomatology. 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given to 
whether there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, sitting, 
or weight bearing.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).
Low Back Condition

Service medical records show that the veteran was treated for 
complaints of low back pain between May 1993 and July 1994, when 
a magnetic resonance imaging (MRI) report revealed an annular 
disc bulge at L3-L4 and L4-L5 unaccompanied by significant 
stenosis or impingement on the neural foramina.  Lumbar spine X-
rays were normal and physical therapy was recommended.  

At a February 1995 VA examination, the veteran indicated that he 
had back pain, which was triggered by activity, woke him from 
sleep at night and was so bad at times that he would writhe on 
the floor while his wife got his pain medicine.  On examination, 
the veteran was able to move his lumbosacral spine in a full 
range of motion in all directions, except flexion was limited to 
only about 50 degrees by pain.  Extension was to 30 degrees; 
lateral rotation was to 35 degrees, left and right; and lateral 
flexion was to 30 degrees, left and right.  Deep tendon reflexes 
were 4+ and equal, strength was 5/5 and symmetric, and sensory 
examination was intact.  X-rays were normal with adequate 
maintenance of the intervertebral disk spaces and no evidence of 
traumatic inflammatory neoplastic or significant arthritic 
changes involving the lumbosacral spine.  The diagnosis was 
muscle spasms of the lower back.  

In a March 1995 rating decision, the RO, in pertinent part, 
granted service connection for muscle spasms of the lower back 
and assigned an initial 20 percent rating, effective from October 
1994.  In a June 1998 rating decision, the RO recharacterized the 
disability as a low back condition and increased the rating to 40 
percent, effective from October 14, 1997, based on an April 1998 
examination report.  The rating has remained unchanged.

At a June 1995 VA examination, the veteran stated that he had not 
worked since his last examination in February 1995 and that his 
back had continued to hurt since then.  He complained mostly of 
low back pain and an inability to lift or bend.  On examination, 
no diseases or injuries to the musculoskeletal system were noted 
on gross physical examination.  The veteran was able to sit and 
rise from a chair slowly but without difficulty.  He was unable 
to actively flex, extend or do left or right lateral flexion or 
rotation secondary to subjective pain.  No obvious deformity or 
muscle spasm was noted in the low back area.  Deep tendon 
reflexes were 2+, equal and symmetrical.  The veteran's gait and 
stance were normal.  A June 1995 computed tomography (CT) scan of 
the lumbosacral spine was normal and revealed no evidence of 
hiatal herniation, spinal stenosis or neural foramina effacement.

VA outpatient treatment records from May 1995 to November 1997 
showed continuing complaints of low back pain.  A December 1996 
VA record shows an assessment of chronic back symptoms.  In 
September 1997, the veteran reported a sore head and back related 
to a wall falling on him while helping his father build a garage.  

At an April 1998 VA examination, the veteran reported that he was 
unable to work because of back and bowel complaints.  The 
examiner noted that the veteran walked without difficulty but 
tended to walk on the balls of his feet.  The veteran had a 
significant amount of difficulty bending from the waist and could 
bend forward only to 15 degrees because of stiffness.  He could 
not extend the back and he could not do side-to-side bends 
without pain or stiffness.  Musculature of the back was within 
normal limits and there were no obvious postural abnormalities.  
Lumbosacral spine X-rays were unremarkable.

VA treatment records from March 1999 to May 2000 showed no 
treatment for a back disorder.

At a June 2000 VA examination, the veteran complained of low back 
pain without radicular symptoms.  He stated that he used a 
transcutaneous electrical nerve stimulation (TENS) unit but did 
not wear it to his examination.  The veteran did not use a cane, 
braces or any other prosthetic devices either for support or 
ambulation.  He complained of pain and discomfort with prolonged 
sitting and standing and difficulty with rising from the bed in 
the morning because of low back pain and stiffness.  The veteran 
stated that he did not take any medications other than a muscle 
relaxant for relief of low back spasm and pain, primarily because 
of his irritable bowel symptoms.  Flare-ups occurring once or 
twice yearly required a period of six to eight hours of bed rest.  
He denied pain and discomfort affecting any other joint 
structures and had no symptoms compatible with inflammatory joint 
disease.  On examination, there was some tenderness and obvious 
muscular spasm and hypertrophy of the paravertebral musculature 
of the upper lumbar spine, which was tender to deep palpation.  
More spasms were noted on the left than on the right side.  The 
veteran was able to fully flex forward to 90 degrees, but pain 
was present after 50 degrees.  He used the examination room 
furniture to attain an upright position.  The veteran was able to 
extend to 35 degrees and he could laterally flex to 20 degrees, 
left and right, because of discomfort in the upper lumbar spine 
area.  He was able to rotate both left and right to 35 degrees, 
although it caused him some discomfort.  Straight-leg raising on 
the right was positive at 60 degrees but was negative on the 
left.  The sensory system was intact.  The veteran was able to 
walk with a reciprocal gait, but had difficulty with heel and toe 
walking because of upper back discomfort.  Deep tendon reflexes 
were symmetrical bilaterally.  There was no evidence of 
spasticity, flaccidity or paralysis in any of the extremities.  
X-rays show evidence of mild levoscoliosis of the thoracolumbar 
region.  Disc spaces and the heights of the vertebral bodies were 
normal.  There was evidence of spina bifida occulta at S1.  The 
diagnoses were mild levoscoliosis of the lower thoracic spine, no 
evidence of significant disc pathology, and muscle strain with 
limitation in range of motion.

VA treatment records from March 2001 and October 2001 show 
complaints of, and treatment for, an exacerbation of mechanical 
back pain in March 2001.

At an October 2001 videoconference hearing, the veteran rated his 
back pain as 5 1/2 to 6 on a scale of 1 to 10.  He testified that 
twice a year he was paralyzed and had to be rushed to the 
hospital.  The veteran stated that his pain increased with 
prolonged sitting and standing and that flare-ups normally last 
eight or more hours.  He indicated that his legs got numb and 
that he had muscle spasms in his back daily.  The veteran 
testified that he did have a back brace and could not tolerate 
anything touching his back; that he used an electric tooth brush, 
wore shoes with flaps and shorts so that he did not have to bend; 
and that when he drove he took a pillow with him so that he could 
pull over and sleep.  He took pain medication.  He indicated that 
he was unwilling to do physical therapy because of the level of 
pain and discomfort he experienced with his back.

In this case, the Board has considered evaluating the veteran's 
low back disability under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2001).  The RO has assigned it a 
40 percent evaluation under Diagnostic Code 5295, which pertains 
to lumbosacral strain.  Under that diagnostic code, a 40 percent 
disability evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5292, a 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine, while a 
40 percent evaluation is warranted for severe limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 
percent rating is the maximum allowable under both Diagnostic 
Codes 5292 and 5295.

Applying the above criteria to the evidence in this case, the 
Board concludes that the veteran's current 40 percent evaluation 
fully contemplates the level of disability due to his service-
connected low back disability.  Although earlier range of motion 
appeared to show significantly decreased range of motion of the 
back, in June 2000, the veteran exhibited forward flexion of 
50 degrees before pain, backward extension of 35 degrees, 
lateroflexion of 20 degrees to the right and to the left and 
rotation to the right and to the left of 35 degrees, with some 
discomfort in the upper lumbar spine area.  While these  findings 
indicate that significant range of motion remains, the Board 
finds that with consideration of the provisions of 38 C.F.R. 
§ 4.40 and 4.45, the veteran's limitation of the motion could be 
characterized as severe particularly given that the record 
indicates that the veteran experiences episodes where the 
demonstrated symptomatology may appear to be better or worse.  In 
any event, a 40 percent disability is the maximum evaluation 
afforded a limitation of motion of the lumbar spine.

The Board also finds that an evaluation in excess of 40 percent 
is not warranted under Diagnostic Code 5295.  In this respect, 
there is no evidence of any fixed deformity of the spine or 
narrowing or irregularity of joint space although tenderness, 
spasm and hypertrophy of the paravertebral musculature of the 
upper lumbar spine, which was tender to deep palpation, was 
noted.  Earlier VA examination reports disclosed evidence of 
marked limitation on forward bending, backward extension and 
lateroflexion.  However, even if the veteran's low back 
disability were to be characterized as severe lumbosacral strain, 
an evaluation in excess of 40 percent under Diagnostic Code 5295 
would not be warranted as that is, again, the maximum rating 
available under that Code.

As the applicable rating criteria under Diagnostic Codes 5292 and 
5295 include limitation of motion, separate ratings are not 
warranted.  38 C.F.R. § 4.14 (2001); Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Finally, the Board has considered whether an evaluation in excess 
of 40 percent would be in order under another related diagnostic 
code.  In this regard, the Board notes that Diagnostic Code 5293, 
which considers symptomatology associated with intervertebral 
disc syndrome, does provide for a maximum 60 percent rating where 
the disease is present to a pronounced degree with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, with 
little intermittent relief.  While the Board has considered this 
Code, the record does not indicate neurological symptoms that 
could be analogized to pronounced intervertebral disc disease.  
June 1995 computerized tomography scan of the lumbosacral spine 
was normal.  Adequate maintenance of disc spaces have been 
reported on repeat X-rays.  Deep tendon reflexes have also 
repeatedly been described as symmetrical, bilaterally.  Strength 
has been reported to be 5/5.  Sensory examination has been 
reported to be intact.  Although, on most recent VA examination 
in June 2000, the examiner did note muscle spasm as well as 
positive straight leg raising on the right at 60 degrees, his 
diagnoses following complete examination was that there was no 
evidence of significant disc pathology.  Thus, the Board is 
unable to conclude that the demonstrated pathology is similar to 
that of pronounced intervertebral disc syndrome even with 
consideration of the provisions of 38 C.F.R. § 4.40 and 4.45.  

Based on the foregoing, the Board finds that the veteran is not 
entitled to an evaluation in excess of 40 percent for his 
service-connected low back disorder. 

Gastritis with Functional Bowel Syndrome

Service medical records show that the veteran was treated for 
continued complaints of abdominal pain, for which he was given 
physical profiles.  In 1993, an upper gastrointestinal (upper GI) 
X-ray, a barium enema and a CT scan of the abdomen and pelvis 
were normal.  In January 1994, gastritis was diagnosed as a 
result of an endoscopy.  He also received a diagnosis of 
asymptomatic Gilbert's syndrome.  A colonoscopy was normal, while 
an esophagogastroduodenoscopy (EGD) showed mild atrophy without 
erosions or ulcers.  The veteran was placed on Tagamet.

At a February 1995 VA examination, the veteran indicated that he 
had pain in the right lower abdomen.  On examination, the veteran 
was noted to be 5 feet 9 1/2 inches tall and to weigh 166 pounds.  
His build and nutrition were reported to be thin and muscular.  
Bowel sounds were positive but somewhat reduced.  There was 
slight tenderness in the left lower quadrant and an area of 
hypertympany.  Liver span was within normal limits.  Laboratory 
studies showed a complete blood count (CBC) within limits and a 
chemistry-18 panel, which was within normal limits except for a 
total bilirubin that was slightly elevated at 1.3, consistent 
with the veteran's previously diagnosed Gilbert's syndrome and 
cholesterol that was slightly elevated at 227.  A parasitology 
examination showed some yeast cells present.  The diagnoses 
included intermittent abdominal pain without diagnosis and 
gastritis.  

In a March 1995 rating decision, the RO, in pertinent part, 
granted service connection for gastritis and assigned an initial 
10 percent rating, effective from October 1994.  In a June 1998 
rating decision, the RO recharacterized the disability as 
gastritis with functional bowel syndrome and continued the 10 
percent rating.  In an October 1999 rating decision, the RO 
increased the rating to 30 percent, effective from October 14, 
1997, based on April 1998 and March 1999 examination results.  
The rating has remained unchanged.

At a June 1995 VA examination, the veteran complained of 
diarrhea, nausea and vomiting for the previous two weeks.  On 
examination, his stomach was flat and muscular and subjectively 
tender in all quadrants.  Liver percussed at approximately 10 
centimeters.  No masses or hernias were noted.  Bowel sounds were 
active and non-obstructive.  An upper GI series and esophagram 
were normal.

VA medical records from May 1995 to November 1997 show continuing 
treatment for chronic stomach complaints and diagnoses of 
gastritis, possible Crohn's disease, questionable granulomatous 
colitis, and irritable bowel and functional bowel syndromes.  In 
May and September 1995, the veteran was seen for weight loss and 
reported occasional episodes of diarrhea.  In December 1996, he 
was assessed as having possible irritable bowel syndrome and 
questionable granulomatous colitis.  A March 1997 colonoscopy and 
biopsies were negative showing no evidence of active Crohn's 
disease.  His condition was noted as stable in June 1997.  In 
September 1997, the veteran reported passing blood with mucous 
from his bowels with attendant weight loss.  In October 1997, the 
veteran reported having blood in his stools six to eight times 
over the last two months, most recently within the last two days 
with clots.  A November 1997 record shows an impression of 
probable functional bowel disease, type unknown.  

At an April 1998 VA examination, the veteran reported difficulty 
with dysfunctional bowel symptoms with some hematochezia and 
episodic cramping associated with loose, watery stools containing 
mucus with as many as twelve stools per day.  He stated that he 
was unable to work because of his chronic bowel and back 
complaints, along with chronic fatigue.  On examination, his 
weight was reported to be 155 pounds and he reported that in the 
past year, his weight had been as low as 133 pounds.  His build 
was reported to be medium size and he was described as fairly 
nourished.  His abdomen was soft and scaphoid with mild 
tenderness to deep palpation.  There was mild abdominal 
protuberance but no gross enlargement.  No masses or tenderness 
were noted other than the upper mid-abdomen.  Genitalia and 
rectal examinations were within normal limits.  An upper GI 
series was normal.  No hiatal hernia, peptic ulcer disease, mass 
or other significant abnormality was identified.  The diagnoses 
included chronic diarrhea with hematochezia, possible Crohn's 
disease, recurrent renal calculi and hypercalcemia, by history.

VA medical records from December 1997 to March 1999 show 
continuing treatment for diarrhea and rectal bleeding.  In March 
1998, his condition was stable.  In June 1998, the veteran 
complained of more than usual diarrhea and bleeding.  A July 1998 
upper GI and small bowel series showed no evidence of ulceration 
of the stomach and duodenum and the small bowel and proximal 
duodenum through the ileocecal valve demonstrating normal fold 
pattern without evidence of obstruction or mass effect.  In 
September and October 1998, the veteran reported chronic diarrhea 
with weight loss and cramping.  In December 1998, he complained 
of chronic diarrhea with "squirting blood."  A December 1998 
sigmoidoscopy revealed multiple petechiae in the rectum.  The 
remainder of the mucosa up to hepatic flexure was normal.  No 
blood was seen or colitis.  In February 1999, the veteran 
reported diarrhea but indicated that it was much improved due to 
the Metamucil he was given at his last visit.  He averaged six 
bowel movements a day.  The veteran also complained of abdominal 
cramping and occasional nausea without vomiting.  In March 1999, 
the veteran indicated that his stools were approaching normal 
consistency.  The abdomen was soft and nontender and bowel sounds 
were positive.  The impression was irritable bowel syndrome.
 
At a March 1999 VA examination, the veteran complained of chronic 
abdominal swelling, constant abdominal pain primarily to the 
right and above and below the umbilicus and chronic diarrhea 
involving the occasional passing of bright red blood and mucous.  
He related that he was being treated at the Lexington VA Medical 
Center (VAMC) and stated that his bowel movements were more 
regular now and bleeding was slightly less.  The veteran reported 
that blood dripped post-defecation.  No weight was reported on 
this examination although the veteran reported that he had had 
anorexia and that his weight had fluctuated from 170 pounds to 
130 pounds.  On examination, the veteran was in no distress or 
discomfort.  There was no anemia, jaundice or cyanosis.  The 
whole abdomen showed mild fullness.  Bowel sounds were normal.  
There were no masses, organomegaly or peritoneal signs.  The 
examiner found the features of the case were compatible with 
irritable bowel syndrome.  

VA medical records from March 1999 to May 2000 show treatment 
mainly for dysthymia, schizotypal personality disorder, skin, 
arthragias, sinus, and foot complaints.  A September 1999 record 
shows an improvement in the veteran's bowel condition on 
colestipol.  Bowel sounds were positive.  The abdomen was soft 
and nontender.  No organomegaly was noted.  The assessment was 
irritable bowel syndrome.  A November 1999 urology clinic note 
shows a history of multiple kidney stones and medullary sponge 
kidney with low volume and low citrate level and indicates that 
his history of chronic diarrhea might be helping with both.  At a 
March 2000 visit, the veteran reported that his diarrhea was 
better since he had been on colestipol but indicated that he 
still had bloody stools occasionally.  The abdomen was soft and 
tender in the left lower quadrant with no guarding or rebound 
tenderness noted.  Bowel sounds were positive.  There was no 
organomegaly.  The impression was irritable bowel 
syndrome/membranous colitis.  

VA treatment records record the veteran's weight as 148 pounds 
(in 9/95), 153 pounds (2/97), 161 pounds(5/97), 164 pounds 
(6/97), 152 pounds (11/97), 156 pounds (5/98), from 156 to 159 
pounds (6/98), 150 1/2 pounds (10/98), 162 (12/98), and 160 (3/99).  
On VA examination of the veteran's spine in June 2000, his weight 
was reported to be 158 pounds.  

VA medical records from March 2001 to October 2001 show primarily 
continuing psychiatric treatment and some treatment for 
complaints of back and right shoulder pain, kidney stones, toe 
fungus, and diarrhea.  At a March 2001 visit, the veteran 
reported that his irritable bowel syndrome was under control with 
colestipol and that he had not had any recent kidney stones.  The 
abdomen was soft and nontender.  The record shows irritable bowel 
syndrome as stable.  An October 2001 X-ray of the abdomen 
revealed the presence of kidney stones. 

At an October 2001 videoconference hearing, the veteran testified 
that he experienced diarrhea, constant stomach pain ("24/7"), 
gas, and occasional blood in his stools and indicated that he 
normally did not vomit.  He stated that with medication he had 
three to six stools a day normally, instead of twelve.  The 
veteran indicated that his weight fluctuated from 130 to 170 
pounds but reported that the last time he took it, he weighed 194 
pounds.

The Board notes that the veteran's gastritis with functional 
bowel syndrome is rated under the provisions of Diagnostic Codes 
7307-7319.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27 (2001).

According to the provisions of 38 C.F.R. § 4.113, there are 
diseases of the digestive system, which, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  38 
C.F.R. § 4.113 (2001).  Consequently, certain coexisting diseases 
in this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding, as outlined in 38 C.F.R. § 
4.14.  In turn, 38 C.F.R. § 4.114 provides that ratings under 
Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  Rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where warranted by the overall 
severity.  38 C.F.R. § 4.14 (2001).

Diagnostic Code 7307, provides a 10 percent evaluation for 
hypertrophic gastritis (identified by gastroscope) that is 
chronic; with small nodular lesions, and symptoms.  A 30 percent 
evaluation is warranted for chronic gastritis, with multiple 
small eroded or ulcerated areas, and symptoms.  A 60 percent 
evaluation, the maximum disability evaluation available under 
this Code, is warranted with severe hemorrhages, or large 
ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 
7307 (2001).

Under Diagnostic Code 7319, a 30 percent evaluation, the highest 
available under this Code, is warranted if the disorder is 
severe, manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  38 
C.F.R. § 4.114, Diagnostic Code 7319 (2001).

The Board finds that the criteria for evaluating irritable colon 
syndrome, which are contained in Diagnostic Code 7319 and which 
primarily consider the frequency and severity of resultant 
diarrhea, provide the best basis for evaluating the veteran's 
service-connected stomach problems with diarrhea.  This is so 
particularly in light of the most recent VA examination report 
and VA treatment records showing a diagnosis of irritable bowel 
syndrome.  

The veteran experiences both diarrhea and constipation and more 
or less constant abdominal distress, thus meeting the criteria 
for a 30 percent evaluation, the maximum rating allowed under 
Diagnostic Code 7319.  38 C.F.R. § 4.114, Diagnostic Code 7319.  
And, although Diagnostic Code 7307 provides for a higher 
evaluation, the veteran does not have chronic gastritis manifest 
by severe hemorrhages or large ulcerated or eroded areas as 
required for a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7307.  In fact, numerous diagnostic testing has failed to 
reveal any areas of hemorrhage or ulcerated or eroded areas.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess of 30 
percent for his disability due to gastritis and functional bowel 
syndrome.  In this regard, the Board has also considered the 
provisions of Diagnostic Code 7323 regarding ulcerative colitis, 
a disorder of the colon that can produce some symptoms similar to 
those reported by the veteran.  Pronounced ulcerative colitis, 
resulting in marked malnutrition, anemia, and general debility, 
or with serious complication as liver abscess warrants a 100 
percent evaluation.  For severe impairment, with numerous attacks 
a year and malnutrition, and with the individual's health being 
only fair during remissions, a 60 percent rating is to be 
assigned.  A 30 percent evaluation is appropriate for moderately 
severe ulcerative colitis, with frequent exacerbations.  With 
moderate impairment, including infrequent exacerbations, a 10 
percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 
7323 (2001).  The Board notes that the veteran has reported that 
he has severe impairment due to his gastrointestinal disorders.  
However, while the evidence of record may show reports by the 
veteran of numerous attacks per year that are severe in degree, 
the evidence does not show malnutrition nor does it show that the 
veteran's health is only fair during remission.  Although he has 
reported being anorexic and has also reported that his weight has 
fluctuated between 130 and 170 pounds, the record does not show a 
diagnosis of anorexia, anemia or that the veteran has had that 
degree of weight loss in connection with the period of time 
involved  in this appeal.  Further, no examiner has indicated 
that the veteran has only a fair degree of health when his 
gastrointestinal disorder is not as active.  The Board notes 
further, the repeat upper GI series, esophagram, and small bowel 
series have all been reported to be normal.  Thus, the Board is 
unable to conclude that the demonstrated symptomatology 
associated with the veteran's gastritis and functional bowel 
syndrome warrants an evaluation in excess of the currently 
assigned 30 percent.  In short, the evidence shows that the 
veteran's disability due to gastritis and functional bowel 
syndrome is most consistent with a 30 percent evaluation under 
Diagnostic Code 7319.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for the 
veteran's service-connected gastrointestinal disability. 

The Board has considered whether the veteran's claims warrant 
referral for an extraschedular consideration, but the record does 
not present such "an exceptional or unusual disability picture as 
to render impracticable the application of the regular rating 
schedule standards proposed."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that, although the veteran contends that 
his back and digestive system disorders prevent him from working, 
there has been no showing by the veteran that these disorders 
alone (without consideration of his nonservice-connected 
disorders) have resulted in marked interference with employment, 
not already accounted for in the ratings or necessitating 
frequent periods of hospitalization so as to render impractical 
the application of the regular rating schedular standards.  In 
the absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, as the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 94 (1990).



ORDER

A rating in excess of 40 percent for a low back disability is 
denied. 

A rating in excess of 30 percent for gastritis with functional 
bowel syndrome is denied.




		
	S. L. Kennedy
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these important 
corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) 
You are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

